 1   ARASTO FARSAD (SBN: 273118)
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: 408-641-9966
 4   Fax: 408-866-7334
     Emails: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com
 6   Attorneys for Debtor / debtor-in-possession
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                         SAN JOSE DIVISION
10

11                                                    )   Case No.: 20-50469 SLJ
     In re:                                           )   Chapter 11
12                                                    )
                                                      )   DECLARATION OF NANCY WENG
13
     MORDECHAI KOKA,                                  )   RE: CREDITOR’S RESPONSE TO
                                                      )
14                                                    )   OBJECTION TO CLAIM NO. 9
     Debtor / debtor-in-possession.                   )   (JEFF AND AMALIA HANNA)
15                                                    )
                                                      )   Date: October 21, 2020
16                                                    )   Time: 2:00 p.m.
                                                      )   Place: 280 South 1st St., Courtroom 9
17                                                    )   San Jose, CA 95113
                                                      )
18                                                    )   Before: Hon. Judge Stephen L. Johnson
19

20        I, Nancy Weng, am counsel for Mr. Mordechai Koka, the Debtor / debtor-in-possession in
21   the instant case. I have personal knowledge of the information contained herein and, if called

22
     upon to testify, could and would do so competently. I hereby declare as follows:
          1. This case was filed on March 10, 2020.
23
          2. On April 17, 2020, I engaged in a phone call with counsel for creditors Jeff and Amalia
24
     Hanna -- attorneys Julyn Park and Leslie Hanks.
25
          3. On that phone call, I tried to explain as best I could the individual Chapter 11 process
26
     and how it differs from other chapters under the bankruptcy code and what the hopeful plan of
27
     reorganization was for this particular case. I explained that the goal was to try pay all bona-
28
     DECLARATION OF NANCY WENG
     RE: CREDITOR’S RESPONSE TO OBJECTION TO
     CLAIM NO. 9 (JEFF AND AMALIA HANNA)
                                                      1
     Case: 20-50469       Doc# 85     Filed: 10/09/20      Entered: 10/09/20 17:41:15       Page 1 of 4
     fide creditors as much as possible (likely 100% refunds) regarding the Debtor’s former
 1
     construction company. I explained that the Debtor had personal real property that he planned to
 2
     liquidate in order to pay off the bona-fide claimants.
 3
          4. I am confident that I told both of them that they needed to file a standard Proof of
 4
     Claim with the Court. They told me that they had an outstanding demand to the Debtor / his
 5
     former company, and I said that “you can attach your demand to your proof of claim.”
 6        5. I then advised them of the Proof of Claim filing deadline in the case.
 7        6. At no time did I advise Ms. Park or Ms. Hanks that they did not need to file a Proof of
 8   Claim. In fact, I emailed them a blank Proof of Claim (as they admit) at the end of that phone
 9   call and actually waited until they confirmed they had received it. This was not sent to them as

10
     they suggest, to help them with their demand that was already drafted.
          7. I spent a significant amount of time discussing basic bankruptcy law / procedure to
11
     them at no cost to the estate or to their office.
12
          8. Later, in lieu of sending a completed Proof of Claim form with their demand attached,
13
     they emailed our office the demand dated June 17, 2020 (i.e., an updated demand from the pre-
14
     petition one that they had mentioned) with language stating “Accordingly, Jeffrey and Amalia
15
     Hanna hereby make a formal demand for payment of each and every one of the above damages
16   enumerated above, in the total amount of $147,611.00.”
17        9. I did not respond to this post-petition demand for payment. The Hannas / their counsel
18   cannot make a post-petition demand. They needed to do what I told them to do: To attach their
19   pre-petition demand letter to a Proof of Claim and file it with the Court.

20
          10. I did receive a few calls from Ms. Hanks (who, we understand now, no longer works
     at their office) asking for case updates. I did not have time to respond and, honestly, we did not
21
     have any updates to provide at that point.
22
          11. I expected or anticipated a timely filed Proof of Claim appearing on the Claims
23
     Register.
24
          12. I did not engage in any “gamesmanship”, as Counsel for the Hanna’s is now stating. I
25
     am a professional attorney, a member in good standing with the State Bar of California, and
26   would never engage in such behavior. They should have hired (fortunately, they did recently)
27   bankruptcy counsel to assist them if they did not know how to file a Proof of Claim or did not
28   understand what I meant re: attaching their pre-petition demand to a standard Proof of Claim.
     DECLARATION OF NANCY WENG
     RE: CREDITOR’S RESPONSE TO OBJECTION TO
     CLAIM NO. 9 (JEFF AND AMALIA HANNA)
                                                         2
     Case: 20-50469        Doc# 85      Filed: 10/09/20      Entered: 10/09/20 17:41:15     Page 2 of 4
          13. Regardless, to show the Debtor’s as well as our office’s good faith in proceeding, we
 1
     are willing to Stipulate to Claim Treatment at the listed claim amount of $80,000.00.
 2

 3   I declare under penalty of perjury that the foregoing is true and correct.
 4   Executed on October 9, 2020, at San Jose, California.
 5   RESPECTFULLY SUBMITTED,
 6   FARSAD LAW OFFICE, P.C.
 7   /s/ Nancy Weng
     NANCY WENG, ESQ.
 8
     Attorneys for Debtor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF NANCY WENG
     RE: CREDITOR’S RESPONSE TO OBJECTION TO
     CLAIM NO. 9 (JEFF AND AMALIA HANNA)
                                                      3
     Case: 20-50469       Doc# 85     Filed: 10/09/20     Entered: 10/09/20 17:41:15         Page 3 of 4
 1                                COURT SERVICE LIST
                                **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF NANCY WENG
     RE: CREDITOR’S RESPONSE TO OBJECTION TO
     CLAIM NO. 9 (JEFF AND AMALIA HANNA)
                                               4
     Case: 20-50469   Doc# 85   Filed: 10/09/20    Entered: 10/09/20 17:41:15   Page 4 of 4
